Citation Nr: 0525284	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss. 



REPRESENTATION

Veteran  represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In that decision the RO 
granted service connection for bilateral hearing loss, rated 
as non-compensable.  The veteran perfected an appeal of the 
evaluation assigned.

This appeal was previously before the Board in October 2004, 
when this issue was remanded for additional development.  
That development has been completed, and the case is once 
more before the Board.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service connected bilateral hearing loss is 
manifested by, at worst, level IV hearing impairment in his 
right ear and level II hearing impairment in his left ear for 
the period of September 13, 2001 through May 2, 2002.

3.  The veteran's service connected bilateral hearing loss is 
manifested by, at worst, level VI hearing impairment in his 
right ear and level I hearing impairment in his left ear from 
May 3, 2002.


CONCLUSION OF LAW

Entitlement to a compensable rating for bilateral hearing 
impairment is denied.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Here, notice to the veteran was provided by correspondence 
dated in November 2004.  This letter addressed the 
requirements to establish a claim for an increased rating, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
additional evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra.  

While the notice was not provided prior to the decision on 
appeal, it was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Under the 
facts of this case, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The Board finds that in 
this case the delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after the notice was 
provided.  See  Mayfield, supra.

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the April 2003 Statement of the 
Case (SOC), the Board's October 2004 remand, and the June 
2005 Supplemental Statement of the Case (SSOC).  These 
documents served notice to the veteran of the law and 
governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to his 
claim.  In pertinent part, the SOC and SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Thus, the duty to notify has been 
satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, VA treatment records, and a VA examination report.  
When filling out his substantive appeal (VA Form 9), the 
veteran raised his right to a hearing before the Board.  
However, the veteran failed to appear for his May 2004 
hearing.  Consequently, the Board concludes that the duty to 
assist has been satisfied to the extent possible given the 
cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not a 'one-way 
street.' If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  Thus, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

The veteran's claim for service connection of bilateral 
hearing loss was granted by a rating decision in February 
2002.  A noncompensable evaluation was assigned, effective 
September 2001.  In a February 2003 notice of disagreement, 
the veteran essentially argues that his bilateral hearing 
disability is more severe than his current rating indicates.

The veteran presented for a QTC audiological examination in 
December 2001.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
10
10
65
85
85
61
LEFT
10
10
30
50
65
39

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.

Following the audiogram, the examiner noted bilateral high 
frequency neurosensory hearing loss involving both ears, with 
the loss in the right ear greater than the loss in the left 
ear.  Hearing aids were recommended.

Chronologically, the next evidence of record addressing the 
veteran's hearing loss is a VA audiology consult in May 2002.  
Audiology results show, pure tone thresholds, in decibels, as 
follows:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
10
15
70
85
80
63
LEFT
15
15
30
65
70
45

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 96 percent in the left ear.  The 
veteran reported no dizziness or ear infections proximate to 
the time of his examination.  

In an August 2004 letter, the veteran indicated that his 
hearing loss interferes with his job as a the Deputy Chief 
Architect for Electronic Systems Command.  He stated that a 
significant portion of his job involves lecturing large 
groups of computer system architects.  He sated that he 
presents an average of thirty major presentations and 
lectures each year to large government architecture groups.  
He stated that hearing aids help for small groups, but that 
in large conference or lecture halls the hearing aids amplify 
the background noise and obscure individual speakers.  He 
stated that his loss of hearing is a significant detriment to 
his ability to perform his job.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally, the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85-4.86.  Current VA 
rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, 
based on the results of controlled speech discrimination 
tests together with the results of puretone audiometry tests 
which average puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86.  
The evaluation of hearing impairment applies a rather 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

The veteran's VA examination revealed average an right ear 
pure tone threshold of 61 decibels and speech recognition of 
80 percent.  These figures, when applied to Table VI, yield a 
result of Roman Numeral IV.  The veteran's left ear pure tone 
threshold average of 39 decibels, combined with his speech 
recognition score of 84 percent, correspond to Roman Numeral 
II on Table VI.  When the right ear's Roman Numeral IV is 
combined on Table VII with the left ear's Roman Numeral II, a 
noncompensable evaluation results.

Audiological results contained in the veteran's VA outpatient 
treatment records dated on May 3, 2002 must also be given 
consideration.  These records show an average right ear pure 
tone threshold of 63 decibels and speech recognition of 86 
percent.  These figures, when applied to Table VI, yield a 
result of Roman Numeral III.  The veteran's left ear pure 
tone threshold averages of 45, combined with his speech 
recognition score of 96 percent, correspond to Roman Numeral 
I on Table VI.  When the right ear's Roman Numeral III is 
combined on Table VII with the left ear's Roman numeral I, a 
noncompensable evaluation results.

Unlike the VA QTC examination, this audiology outpatient 
treatment reveals an exception pattern of hearing impairment 
under 38 C.F.R. § 4.86(b) for the veteran's right ear.  
Specifically, the veteran's puretone threshold is less than 
30 decibels at 1000 Hertz and 70 decibels at 2000 Hertz.  
Under the applicable Diagnostic Code, these figures translate 
to Roman numeral III under Table VI or Roman numeral V under 
table VIA.  In accordance with section 4.86(b), the Roman 
number V is elevated to Roman number VI.  Applying Roman 
number VI for the right ear and Roman number I for the right 
ear to Table VII, however, still results in a non-compensable 
rating.  

Accordingly, and in light of Fenderson, supra, the objective 
medical evidence does not indicate any period of time for 
which the veteran's service connected bilateral hearing loss 
was manifest to a degree that would warrant a compensable 
evaluation.  Therefore, a compensable rating for the 
veteran's hearing impairment is denied.

As a final matter, the Board notes that the veteran has 
argued that his hearing loss interferes with his employment.  
The Board has considered the issue of whether the veteran's 
service-connected hearing loss presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  


A review of the evidence fails to reveal evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization.  Here, the record does 
not reflect that the veteran has been hospitalized for 
hearing loss.  In addition, although the veteran contends 
that his symptoms interfere with his employment, the veteran 
is currently still employed, and there is no current evidence 
revealing that his condition causes marked interference with 
employment.  Although the veteran contends that his hearing 
loss interferes with his lecturing duties, he still indicated 
that he still conducts lectures and presentations 30 times a 
year.  There is no evidence showing his hearing loss has 
markedly interfered with his duties.  Consequently, while the 
veteran's hearing loss may well cause him some impairment in 
employment duties, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veteran's who are subject to the schedular rating criteria 
for the same disability.  Therefore, in the absence of such 
exceptional or unusual factors, the criteria for submission 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a compensable evaluation for service connected 
bilateral hearing loss is denied.




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


